Name: Commission Regulation (EC) NoÃ 48/2008 of 21 January 2008 on the issuing of import licences for applications lodged during the first seven days of January 2008 under tariff quotas opened by Regulation (EC) NoÃ 616/2007 for poultrymeat
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 22.1.2008 EN Official Journal of the European Union L 17/3 COMMISSION REGULATION (EC) No 48/2008 of 21 January 2008 on the issuing of import licences for applications lodged during the first seven days of January 2008 under tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas for poultrymeat originating in Brazil, Thailand and other third countries (3), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 616/2007 opened tariff quotas for imports of products in the poultrymeat sector. (2) The applications for import licences lodged during the first seven days of January 2008 for the subperiod 1 April to 30 June 2008 relate, for some quotas, to quantities exceeding those available. The extent to which licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod 1 April to 30 June 2008 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 22 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). Regulation (EEC) No 2777/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 238, 1.9.2006, p. 13. Regulation amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 142, 5.6.2007, p. 3. Regulation as amended by Regulation (EC) No 1549/2007 (OJ L 337, 21.12.2007, p. 75). ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod 1.4.2008-30.6.2008 (%) 1 09.4211 1,748078 2 09.4212 (1) 4 09.4214 54,814029 5 09.4215 65,258932 6 09.4216 (2) 7 09.4217 5,611137 8 09.4218 (1) (1) Not applied: no licence application has been sent to the Commission. (2) Not applied: the applications do not cover the total quantity available.